DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims in the reply filed on 9/14/2021 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.

Claims 1-5 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are rendered uncertain by the phrase “a synergistic combination of: i) avocado/soybean unsaponifiables, wherein the avocado/soybean unsaponifiables is in a daily dosage amount of from about 1 mg/kg body weight of the subject/day to about 12 mg/kg body weight of the subject/day; and (ii) lipoic acid, or a salt or derivative thereof, wherein the lipoic acid, or a salt or derivative thereof, is in a daily dosage amount of from about 0.25 mg/kg body weight of the subject/day to about 100 mg/kg body weight of the subject/day” because it is not clear if this is what Applicant regards as a synergistic amount and also it is not clear if ingredients i) and ii) are in relation to each other or part of a final dosage formulation.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that as set forth in Claim 1, Applicant expressly defines in the Application what is meant by synergy of (i) avocado/soybean unsaponifiables and (ii) lipoic acid, or a salt or derivative thereof.  Applicant further argues that Claim 1, as amended, makes clear that the synergy of the synergistic combination of (i) avocado/soybean unsaponifiables and (ii) lipoic acid, or a salt or derivative thereof and that "combination of (i) the avocado/soybean unsaponifiables and (ii) the lipoic acid, or a salt or derivative thereof, provides a synergistic effect." Thus, a person of ordinary skill in the art would readily understand the metes and bounds of the orally administrable composition as claimed in Claim 1 must include a synergic combination of (i) the avocado/soybean unsaponifiables and (ii) the lipoic acid, or a salt or derivative thereof and that the amounts of these such that:* the avocado/soybean unsaponifiables is in a daily dosage amount of from about 1 mg/kg body weight of the subject/day to about 12 mg/kg body weight of the subject/day (per limitation 1(i));* the lipoic acid, or a salt or derivative thereof, is in a daily dosage amount of from about 0.25 mg/kg body weight of the subject/day to about 50 mg/kg body weight of the subject/day; and* the combination of (i) the avocado/soybean unsaponifiables and (ii) the lipoic acid, or a salt or derivative thereof provides a synergistic effect.	This is not found persuasive because Applicant’s claims are not commensurate in scope with what Applicant is demonstrating is providing unexpected results.  Applicant has provided data showing the combination of avocado/soybean unsaponifiables (ASU) and lipoic acid (LA) in certain amounts. Example 1 of the present specification describes an experiment testing the effect of ASU and LA on prostaglandin E2 (PGE2) production on lipopolysaccharide (LPS) activated equine chondrocyte cultures and that Example 2 of the present specification also describes an experiment testing the effect of ASU and LA on PGE2 production, and the testing occurred on hydrogen peroxide (H202) activated chondrocyte cultures. In both tests, SU was tested at a concentration of 8.3 ug/mL. In the study of Example 1, LA was tested at concentrations of 0.625, 1.25, and 2.5 ug/mL, and in the study of Example 2, LA was tested at concentrations of 1.25 and 2.5 ug/mL. Both studies showed that the combination of ASU and LA demonstrated unexpected results over either ASU alone or LA alone. Synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.  Synergism also requires a specific calculated formula.  The combination of the ingredients may be an unexpected result, but no evidence has been provided of "synergism".  The claims are not commensurate in scope with the ingredients that display synergism or an unexpected result.  The claims recite that there are amounts of each ingredient that is administered per day but does not show a ratio between the two and does not indicate how much of each ingredient is administered in combination.  Since there is no indication of the actual amounts of each ingredient in relation to each other, the claims are not commensurate in scope with a synergistic combination.  
Applicant further argues that the parent patent of the present Application was allowed with language regarding synergism in the claims.
Respectfully, each Application is examined on its own merits and the claims in the present application are not commensurate in scope with the data that is presented and the claim language does not reflect synergism in the appropriate way.  Therefore, the rejection is maintained for the reasons of record and for the reasons set forth herein.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699